Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/21.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
2.	This application is in condition for allowance except for the presence of claims 17-20 directed to a non-elected group without traverse.  Accordingly, claims 17-20 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The prior art teaches a display device comprising: a gate line including a gate line portion and extending in a first direction; a data line extending in a second direction crossing the first direction; a transistor including a gate electrode connected to the gate line, a source electrode connected to the data line, and a drain electrode; and a connecting member disposed between the data line and the source electrode, connected to the data line and the source electrode, and extending in the first direction to cross a gate electrode edge of the gate electrode, wherein a connecting portion where a data line edge of the data line and a connecting member edge of the connecting member are connected to each other does not overlap the gate line and the gate electrode in a plan view, wherein the data line includes a first data line portion crossing the gate line and a second data line portion that is connected to the first data line portion and does not overlap the gate line in the plan view, wherein the second data line portion includes the connecting portion, but is silent with respect to the above teachings in combination with wherein a first width of the first data line portion is greater than a second width of the second data line portion.
4.	The prior art teaches a display device comprising: a gate line including a gate line portion and extending in a first direction; a data line extending in a second direction crossing the first direction; a transistor including a gate electrode connected to the gate line, a source electrode connected to the data line, and a drain electrode; and a connecting member disposed between the data line and the source electrode, connected to the data line and the source electrode, and extending in the first direction to cross a gate electrode edge of the gate electrode, wherein a connecting portion where a data line edge of the data line and a connecting member edge of the connecting member are connected to each other does not overlap the gate line and the gate electrode in a plan view, wherein the connecting member includes a first connecting member portion connected to the data line and a second connecting member portion disposed between the first connecting member portion and the source electrode, wherein the first connecting member portion includes the connecting portion, but is silent with respect to the above teachings in combination with wherein a first width of the first connecting member portion is smaller than a second width of the second connecting member portion.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/7/21